DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicant argues that “a person of ordinary skill in the art knowing the material composition and/or dimensions of the smoking article can select the appropriate wavelength to suit their particular application”. This has been considered and found unpersuasive.
In particular, the term “electromagnetic energy” may refer to the entire electromagnetic spectrum, ranging from radio waves (and beyond) to gamma rays (and beyond). The present specification provides enablement only for microwave radiation, while the claims encompass all forms of electromagnetic energy. It would not have been readily apparent to one having ordinary skill in the art how to make and/or use the device to employ other forms of energy (such as radio waves).
Response to Amendment
The amendment filed on 10 June 2022 has been accepted and entered. It is noted, however, that claim 4 has been intended to be encompassed in the rejection of claims 1, 2, 11, and 12, under Jonsson et al. (WO 02/097411 A1), as Jonsson clearly discloses the use of a detector (receiver antenna, 6). Thus, this action remains as Non-Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (WO 02/097411 A1).
With respect to claims 1 and 2, Jonsson discloses: a system and associated method of determining a characteristic of a smoking article (method for measuring a physical parameter, illustrated as a tobacco sample, page 11, lines 13-16), the method comprising: providing at least a portion of the smoking article to a test fixture (on conveyor belt, Fig. 3; page 11, lines 13-16), wherein at least one of the at least a portion of the smoking article or a portion of the test fixture comprises a reflective surface (test fixture comprises a reflective polarizer, page 12, lines 1-7) and the test fixture is located proximate an electromagnetic energy generating device (microwave source, page 11, lines 23-29); transmitting electromagnetic energy from the energy generating device to the at least a portion of the smoking article (microwaves are directed at the sample, page 11, lines 31-34); and measuring an amount of electromagnetic energy reflected from at least one of the at least a portion of the smoking article or the portion of the test fixture to determine an amount of electromagnetic energy absorbed by the at least a portion of the smoking article (transmitted signal passes through the sample and is reflected back and received, page 12, lines 1-7; received by antenna, 6), wherein the amount of electromagnetic energy absorbed represents the characteristic (measurement of moisture content and/or density, page 5, lines 11-18).
With respect to claim 11, Jonsson discloses testing the density of the sample (measurement of moisture content and/or density, page 5, lines 11-18).
With respect to claim 12, Jonsson discloses a platform for receiving the at least a portion of the smoking article (conveyor belt, Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson.
With respect to claim 5, Jonsson discloses a controller for controlling a cyclic frequency, with frequencies specifically chosen based on the parameter being measured (time dependent electrical source, page 5, lines 1-9). Jonsson does not specify the claimed location of the controller, however, it would have been obvious to one having ordinary skill in the art to select an appropriate location for the controller, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 13, Jonsson discloses a platform which comprises the reflective surface (transmitted signal passes through the sample and is reflected back by polarizer and received, page 12, lines 1-7), but does not specify that the platform is comprises a material that is impervious to the electromagnetic energy. It would have been obvious to one having ordinary skill in the art to employ shielding or some other impervious material for reasons of safety, such that extraneous radiation does not impact a bystander or operator.
With respect to claim 17, Jonsson discloses the use of microwave radiation having a frequency of around 8 GHz to 12 GHz, which are in the claimed range. It would have been obvious to one having ordinary skill in the art to select additional frequencies as desired, depending on the parameters and subject used for measurement, since it has been held that where the general conditions of a claim are disclosed in the prior art (in the present case, the use of microwaves for inspection), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson, in view of Whiffen et al. (WO 2019/073214).
With respect to claim 6, Jonsson is silent with regard to the claimed substrate material and unwrapped configuration. However, Whiffen, from the same field of endeavor, discloses the testing of a smoking article before cutting and wrapping (page 3, lines 10-18) with an outer wrap (page 1, lines 32-35). It would have been obvious to one having ordinary skill in the art to test the smoking article in an unwrapped configuration, in order to provide testing with microwaves which cannot otherwise permeate the outer wrapping (Whiffen, page 1, line 32-page 2, line 2).
With respect to claims 9 and 10, Jonsson does not specify the movement of the smoking article from a production machine to the test fixture, as claimed. Whiffen, from the same field of endeavor, discloses integration of a testing device and a manufacturing machine such that the smoking article is tested during manufacture and before cutting and wrapping is performing (page 3, lines 10-18). It would have been obvious to one having ordinary skill in the art at the effective filing date to incorporate the testing and manufacturing means, in order to provide a more compact device and provide in-line capability for testing without additional transfer steps.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of microwave radiation, does not reasonably provide enablement for any other form of electromagnetic energy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claims 2, 3, 5-17 and 19-24 are rejected for reasons of dependency.
Allowable Subject Matter
Claims 18-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-8, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 7-8, and 16, Jonsson does not specify the claimed outer wrap which comprises the reflective surface. Jonsson employs a polarizer for the reflective surface, thus the at least a portion of the smoking article does not reflect the electromagnetic energy.
With respect to claim 3, the cited prior art does not appear to disclose or reasonably suggest the claimed means for generating microwaves.
With respect to claim 14, Jonsson does not specify optimizing a direction in which the electromagnetic energy is reflected.
With respect to clams 15 and 18-24, Jonsson does not specify the claimed housing incorporating the electromagnetic energy generating device and configured to contain the electromagnetic energy within the test fixture.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because they contain color elements (Figure 2 includes blue and brown elements unrelated to shading).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        13 June 2022